11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Jonathan Thomas Bennett,                     * From the 29th District Court
                                               of Palo Pinto County,
                                               Trial Court No. 15569.

Vs. No. 11-17-00033-CR                       * July 20, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.